On June 14th, 1917, the defendant issued a policy of insurance wherein it undertook to pay the sum of five thousand dollars upon the death of the assured, James T. Townsend, "the direct and approximate result of and which is caused solely and exclusively by external, violent and accidental means." The assured died May 12th, 1918, and this action was brought to recover the amount of the indemnity provided for in the policy contract. At the close of plaintiff's case the plaintiff was nonsuited. The facts which the jury might have found were as follows:
The assured, James T. Townsend, was a commercial traveler. He and his daughter, a young lady, resided in an apartment in the city of Albany. Mr. Townsend was a man of usually good health, the only previous illness from which he appears to have suffered being some trouble with boils two or three months before the incident which resulted in his death occurred and from which trouble he seems to have recovered.
On May 5th, 1918, the intestate returned to his home at Albany after a trip of about one week on the road. He appeared to have a bad cold or attack of the grippe, as his condition impressed his daughter, and when he retired that night he was restless and could not sleep.
The wife of the insured had died about eighteen months *Page 151 
previous; she had been ill for a considerable period of time with cancer and the physician who treated her had furnished the insured with a hypodermic needle with which the insured was accustomed to administer morphine to his wife during her illness. That needle he had in his possession at the apartment in which he resided.
About twelve o'clock at night he called his daughter, who was sleeping in a room separated from his room, and upon the daughter entering his room she found the insured with his arm exposed and the hypodermic needle in his hand. Following his request she took the needle and inserted it in her father's arm. There was witchhazel in the room and hot water in an adjoining room. The daughter thereafter returned to her room and her father fell asleep and slept until nine o'clock in the morning. At that time the daughter looked at her father's arm and discovered a swollen condition at the point where the needle had penetrated, and as the swelling continued to spread a doctor was called. The intestate was shortly thereafter removed to a hospital, the swelling continued and Mr. Townsend one week later died, as a result of septic poisoning which as appeared by the medical testimony began almost immediately after the introduction of the needle in the arm of the insured due to the fact that either the needle or the skin was unsterile.
Various grounds for a nonsuit were urged by defendant's counsel at the close of plaintiff's case, and the motion for the nonsuit was finally granted by the trial justice on the ground that the possession by Mr. Townsend of the hypodermic needle without a certificate of a physician under article 11a of the Public Health Law (Cons. Laws, ch. 45), as it then existed, was a misdemeanor. In granting the motion for a nonsuit the trial justice stated: "Without the unlawful possession of that instrument this result that you claim, could not have followed. Viewing it as I do that no man can come into a court and plead and take advantage of a crime he has *Page 152 
committed, I am compelled to dismiss the complaint." The plaintiff duly excepted thereto and made the usual motion to go to the jury which was denied and exception taken. The Appellate Division affirmed the judgment below upon the ground on which the trial justice dismissed the complaint and incidentally stated that under the language of the policy "there must be not only external and violent means but these must be accidental, and it is an abuse of the word `accidental' to hold that it contemplates an act deliberately done by the insured or at his direction constituting a crime."
Our conclusion is that the dismissal of the complaint and the affirmance of the judgment of the Trial Term was error.
The provision of the Health Law relied upon by the trial justice is found under the article relating to the habitual use of drugs. The evil sought to be provided against by that law is apparent from the language of section 249a which provides: "Theconstant use by any person of any habit forming drug, except under the direction and consent of a duly licensed physician, is hereby declared to be dangerous to public health." Section 249, relative to hypodermic needles, provides: "It shall be unlawful for any person or persons, except a licensed pharmacist, licensed druggist, licensed physician, licensed dentist, licensed veterinarian, hospital or regular dealer in medical or surgical supplies, to possess such instrument, without having in their possession a certificate from a physician." A violation of the provisions of the law is a misdemeanor. (Section 249d.) The statute, it will be observed, does not provide that the use of a hypodermic needle is a crime.
We shall first consider the reasons assigned by the trial justice in granting the motion of counsel for defendant for a dismissal of the complaint. The justice held that the insured was guilty of a crime in that he had in his possession a hypodermic needle without a certificate *Page 153 
or permit provided by the Health Law. He then held: "Without the unlawful possession of that instrument (hypodermic needle) this result you claim (septic poison, due to an unsterile condition of the needle or the skin or body of the insured which resulted in death) could not have followed." Thus the justice in effect held that the proximate cause of the death of the insured was the unlawful possession by him of the hypodermic needle and such view is emphasized by the language "without" such possession the death of insured would not have resulted.
The death of the insured was not due to an unlawful possession of the hypodermic needle. The statute does not prohibit possession of such needles. It merely requires a certificate or license to possess the same. Under the facts of this case, the conclusion is inevitable that had the insured been lawfully in possession of the needle his death would have resulted from septic poison due to one of two causes, unsterile condition of the needle or of his skin or body. The argument that possession of the needle by the insured enabled him to use the same does not suffice to create a relation between the unlawful possession of the needle and the death of the insured. The absence of a certificate was not the cause of the accident. The injury would have resulted had a certificate or license been in possession of the insured. The evidence does not disclose that the needle was unsterile. The insured had been in possession of the needle for years, but such possession, however long continued, could not or did not cause septic poison which resulted in the death of the insured.
Unlike the policy in this case, policies of insurance which contained provisions for non-liability of the insurer to an insured who was injured or killed "while violating the law" "engaged in or in consequence of some unlawful act," etc., as well as other cases involving violation of law, have been considered by the courts, an examination *Page 154 
of which lead to the conclusion I have reached. (Bradley v.Mutual Benefit Life Ins. Co., 45 N.Y. 422; Carroll v.S.I.R.R. Co., 58 N.Y. 126; Platz v. City of Cohoes, 89 N.Y. 219;Hutton v. States Acct. Ins. Co., 186 Ill. App. 499;Kneedler v. Bankers Ac. Assoc., 188 Ill. App. 293; Fischer
v. Midland Cas. Co., 189 Ill. App. 486; Ins. Co. v.Bennett, 90 Tenn. 256; Jones v. U.S. Mut. Acct. Assoc.,92 Iowa 652; Prader v. Nat. M. Accident Assoc., 95 Iowa 149;Supreme Lodge K.P. v. Beck, 181 U.S. 49; Supreme Lodge K.P. v. Crenshaw, 58 S.E. Rep. [Ga.] 629; Phenix Ins. Co. v.Clay, 101 Ga. 331; Mechanics Ins. Co. v. Hoover DistillingCo., 182 Fed. Rep. 590.)
That the death of the insured was due to accidental means is too well settled by this court to require discussion. (Bailey
v. Inter-State Cas. Co., 8 App. Div. 127; affd., 158 N.Y. 723;Marchi v. Ætna Life Ins. Co., 140 App. Div. 901; affd.,205 N.Y. 606; Lewis v. Ocean Acct.  G. Corp., 224 N.Y. 18.)
Counsel for respondent contends that under a provision of the policy which provides that it shall not extend to or cover injuries or death caused by negligence of the insured nor by his voluntary exposure to unnecessary danger, that the proof on the part of the plaintiff established that the death of the insured was caused by his possession and use of the hypodermic needle and thus the proof established negligence on his part as matter of law and prevents a recovery. Reliance is placed upon the case ofAmberg v. Kinley (214 N.Y. 531) as supporting his claim. I do not assent to the argument. In the case cited, we considered the liability of the owner of a factory to the representatives of an employee of such owner by reason of the death of such employee due to a failure on the part of the owner to furnish a fire escape upon such factory. There we held in substance that the Labor Law was enacted for the protection of laborers and employees in factories, the avocation of the deceased, and the failure of the owner to comply *Page 155 
with the statute for the protection of the employees therein was a violation of the statute and if such violation was the direct cause of the death of the employee the plaintiff was entitled to recover unless the defendant has affirmatively established that the negligence of the deceased contributed to the accident; that the failure of defendant to provide a fire escape was as matter of law negligence on his part.
The case at bar is not controlled by the principle of theAmberg case. The Health Law was not intended to provide protection to insurance companies. The purpose of the statute was to prevent the constant use of any habit forming drug and to protect "habitual drug users;" therefore, it cannot be said as matter of law that the insured was guilty of negligence. (Kelley v. N.Y. State Railways, 207 N.Y. 342; DiCaprio v.N.Y.C.R.R. Co., 231 N.Y. 94.)
The judgment should be reversed and a new trial granted, costs in all courts to abide the event.
CHASE, CARDOZO, POUND, McLAUGHLIN and CRANE, JJ., concur; HISCOCK, Ch. J., not voting.
Judgment reversed, etc.